Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed July 13, 2021, caused the withdrawal of the rejection of claims 1-3, 5-8, 14, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522) in view of Kambe et al. (US 2008/0233387), Lee (US 2006/0284552), and Su et al. (US 2013/0285022) as set forth in the Office action mailed April 14, 2021.
Applicant’s amendment of the claims, filed July 13, 2021, caused the withdrawal of the rejection of claims 9-12 under 35 U.S.C. 103 as being unpatentable over Kondakov et al. (US 2007/0252522) in view of Kambe et al. (US 2008/0233387), Lee (US 2006/0284552), Su et al. (US 2013/0285022), Yamazaki et al. (US 2011/0180801), and Pang et al. (US 2004/0113545) as set forth in the Office action mailed April 14, 2021.
The prior art fails to teach or make obvious the applicant’s claimed electroluminescent device comprising the applicant’s claimed electronic donor and electronic acceptor properties and where the device further comprises an insulating layer and the insulating layer has an opening diameter similar to the thickness of the layer. The prior art Yamazaki et al. (US 2011/0180801) (hereafter “Yamazaki”) teaches the structure of display devices that comprise electroluminescent devices (paragraphs 
The prior art and Pang et al. (US 2004/0113545) (hereafter “Pang”) teaches the structure of display devices that comprise electroluminescent devices and teaches that openings in insulating layers can have a circular shape (paragraph [0046], Fig. 6).
Neither of the references teaches how the thickness of the insulating layer is related size of the opening; therefore, claims 1-3, 5-8, 11, 12, 14, 16, and 17 (renumbered 1-12) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796